DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2021 has been entered.
Claim status and Formal Matters
This action is in response to papers filed 9/8/2021, 50, 52, 56.
Claims 1, 49, 50, 52, 56 have been amended.
Claim 57 has been added by amendment.
Claims 1-2, 4-8, 16, 23-25,  27-33. 44-53, and 56-57 are pending/
Applicant's election with traverse of group I, claims 1-2 in the reply filed on 10/8/2018 is acknowledged.  
Claims 3-33 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/8/2018.
.  
Priority
The instant application was filed 01/24/2018 and is a national stage entry of PCT/US16/43487 having an international filing date: 07/22/2016, which claims priority from provisional application 62196725, filed 07/24/2015.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 has been amended to recite, “discrete” and “contiguously annealed.”  Review and searching of the specification did not reveal antecedent basis for these limitations.  This objection can be overcome by amending the claim to recite terminology recited in the specification.
Response to Arguments
This is a new ground of objection necessitated by amendment
Claim Objections
Claims 1-2, 44-53, 56-57 objected to because of the following informalities: 
Claim 1 recites Target nucleic acid in the applying step, target RNA in the annealing step and target nucleic acid in the ligating and amplifying steps.  Claims are more concise when the claim uses the same terminology throughout.  IT is suggested the claim be amended to recite “target RNA” or “target nucleic acid” throughout the claims.  
 Appropriate correction is required.
Response to Arguments

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 44-53, 56-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite, “wherein each of the two or more multi-partite probes includes two discrete sub-probes.”  The response asserts support can be found in  para. [0004], [0005], [0019], [0059], [0070], [0077], [0081], [0084]-[0086], [0091] of the PGPUB.  None of the recited paragraphs recite, “discrete.”  Further review 
Thus the amendment has introduced new matter, as it is attempting to limit the two or more multipartite probes into two discrete sub-probes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 49 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "relatively intact" in claim 49 is a relative term which renders the claim indefinite.  The term " relatively intact " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim should be amended to indicate what relatively intact requires or delete the phrase from the claim.
Response to Arguments
This is a new ground of rejection necessitated by amendment.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 44-53, 56-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite, “wherein each of the two or more multi-partite probes includes two discrete sub-probes.”  The response asserts support can be found in  para. [0004], [0005], [0019], [0059], [0070], [0077], [0081], [0084]-[0086], [0091] of the PGPUB.  None of the recited paragraphs recite, “discrete.”  The recitation of discrete is a relative term.  The claims and specification do not recite discrete and thus provide no standard how do differentiate a discrete sub-probe for a sub-probe which is not discrete.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 44-45, 47, 49, 57  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (Nature Biotechnology (2000) volume 18, pages 791-793),  ,  .
Claim 1 has been amended to recite, “applying two or more multi-partite probes.”  The broadest reasonable interpretation of this recitation is two or more copies of the same multipartite probes as the claims does not require each of the two or more multipartite probes is to a different target sequence. This interpretation is consistent with new claim 57 which requires, “further comprising annealing the applied two or more multi-partite probes to two or more target RNAs within the fixed sample without RNA extraction..”
Further claim 1 has been amended to recite, “two discrete sub-probes.”  The specification does not  recite, “discrete” and thus provides no limiting definition of discrete.  Thus the broadest reasonable interpretation is any sub-probes that are directly attached by a single  phosphodiester bond.
Nilsson teaches enhanced detection and distinction of RNA by enzymatic probe ligation (title).  Nilsson teaches, “It was recognized early on that the T4 DNA ligase can ligate DNA oligonucleotides hybridizing to RNA strands5,6. RNA-templated ligation of DNA probes has been used to generate molecules, amplifiable by polymerase chain reaction (PCR) by means of general sequences present at the remote ends of a pair of ligation probes7. The method has been applied to detect viral RNA extracted from clinical and archival specimens with increased sensitivity compared to nested reverse transcription (RT)-PCR8,9. RNA-templated ligation of RNA probes has been used for detection of transcripts in experiments where ligation products were amplified by the Qβ nd column, 2nd paragraph).
In figure 1, Nilsson teaches two probes that are enzymatically ligated together to detect RNA.  
Nilsson teaches, “Ligase-mediated gene detection could therefore provide highly sensitive and accurate ligase-mediated detection and distinction of RNA sequence variants in solution, on DNA microarrays, and in situ.” 791, 2nd column, 1st  paragraph).
NIlson teaches, “RNA-templated ligation of RNA probes has been used for detection of transcripts in experiments where ligation products were amplified by the QB replicase!”. It is thus possible to substitute RNA-templated ligation of either DNA or RNA probes for an RT step before amplification. However, no analysis has been presented of optimal reaction conditions for RNA-templated DNA ligation, and it is not known how well probe ligation reactions can discriminate among variants of RNA target sequences. We found that under low-salt and low-ATP conditions, high concentrations of T4 DNA ligase efficiently joined DNA oligonucleotides, hybridized in juxtaposition on RNA target strands (M.N., manuscript in preparation). In order to determine if probe ligation reactions can be used to distinguish RNA sequence variants, a set of four in vitro transcripts of amplified synthetic oligonucleotides were prepared that differed in one centrally located position.” (page 791, last paragraph).
Nilsson teaches, “Ligase-based detection of RNA sequence variants should be of value in a number of situations. Applied as padlock probes, the ligation products can be detected by means of a rolling-circle replication mechanism, resulting in the synthesis of a long DNA strand composed of hundreds or thousands of copies of the circularized st column, top)
Nilsson teaches the use of nM concentrations of reactants for the analysis.  Thus Nilsson teaches the use of two or more copies of multipartite probes (experimental protocol).
While Nilsson teaches detection of RNA by enzymatic ligation of two probes in situ to detect different variants of a transcript and suggests amplification of the ligated probes, Nilsson does not specifically teach the samples are fixed.
However, Koch teaches use of circle probes hybridized to RNA in situ for detection and amplification of RNA in formalin fixed samples (0307-
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to perform the method of Nilsson in situ in fixed cells.  The artisan would be motivated to use fixed cells to minimize degradation of RNA.  The artisan would have a reasonable expectation of success as Koch demonstrates fixes cells for analysis in situ by probe ligation was known.  
While Nilsson and Koch teach the use of ligase to connect oligonucleotides, Nilsson and Koch do not specifically teach the use of oligonucleotides with at least two 3’ terminal nucleotides being RNA bases.

activity is optimal when the reactive 3_-OH and 5_-PO4 RNA ends are opposed at a nick in a double-stranded RNA or an RNA:DNA hybrid. Rnl2 is conspicuously incapable of sealing a nicked duplex DNA (Nandakumar et al., 2004).”(page 211, 2nd column, 2nd full paragraph). Nandakumar teaches the RNA specificity arises from 2 ribonucleotides immediately adjacent to the 3’ hydroxyl.
Therefore it would have been prima been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use an oligonucleotide with a 3’ termination of at least two RNA bases in the method of Nilsson and Ke.  The artisan would be motivated to use an oligonucleotide with a 3’ termination of at least two RNA bases to allow for specificity inferred by use of Rnl2 as the ligase, as the use of Rnl2 would add specificity by minimize ligation of DNA:DNA products.  The artisan would have a reasonable expectation of success as the artisan is merely substituting one ligase and substrate for another ligase and substrate which would allow for increased specificity.
Nilsson in figure 1 teaches 5’ phosphorylation of probe. 
With regards to claim 44,  Koch teaches hybridization to preserve in tissues and cells (example 5).
With regards to claim 47, Koch teaches Formalin fixed samples (example 5).
With regards to claim 49, Koch teaches formalin fixed sample.
st column, top)
Response to Arguments
The response traverses the rejection asserting, “As discussed during the interview, neither Nilsson nor any of the other cited documents disclose or suggest "applying two or more multi-partite probes to the fixed sample, wherein each of the two or more multi-partite probes includes two discrete sub-probes" as recited in Applicant's independent claim 1.”.  This argument has been thoroughly reviewed but is not considered persuasive as the broadest reasonable interpretation of this is the use of two or more copies of each multipartite probe, which is required by the presentation of claim 57.  Further Nilsson discloses the use of nM concentrations of reactants which encompasses more than 2 molecules of each probe.
The response continues by arguing the Nilsson does not teach the presence and ligation by the 3’ RNA bases.  This argument has been thoroughly reviewed but is not considered persuasive as Nandakumar teaches this.
The response continues by arguing the Ke requires the production of a cDNA.  This argument has been thoroughly reviewed but is not considered persuasive as Ke is no longer relied upon for the instant rejection.  
The response continues by conceding Nandakumar teaches Rnl2, but asserts that Nandakumar does not teach amplification.  This argument is not persuasive as Nilsson teaches amplification.

Claims 2, 50-52, 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (Nature Biotechnology (2000) volume 18, pages 791-793),  Koch (USPGPUB 20100047773),  Nandakumar (Molecular Cell (2004) volume 16, pages 211-221) as applied to claims 1, 44-45, 47, 49, 57 above, and further in view of Ke (Nature methods (2013) volume 10, pages 857-863).
The teachings of Nilsson, Nandakumar, and Koch are set forth above.  
While Nilsson, Nandakumar, and Koch teach detecting two or more variants of a target nucleic acid by hybridization of a probe with a 3’ at least two RNA bases with the 5’ phosphorylated end of the other, probe, they do not specifically teach releasing the target nucleic acid from the proxy.
However, Ke teaches in situ sequencing for RNA preserved in tissues and cells (title abstract).  Ke teaches, “The application of next-generation sequencing technology to RNA sequencing has provided a more comprehensive view of the RNA content of cells than previous techniques2” (page 857, 1st column last paragraph).  Ke teaches, “Here we show that sequencing chemistry can be applied in situ for analysis of up to four-base-pair fragments in single mRNA molecules in the unperturbed context of fixed cells and tissues. Our method is based on padlock probing, rolling-circle amplification (RCA) and sequencing-by-ligation chemistry9–13 (Fig. 1).”  
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to release the target complementary probes from the Target by use of RNAse or Formamide.  The artisan would be motivated to release the target nucleic acid complementary probe to allow for further 
Ke teaches the cells were fixed with paraformaldehyde and washed with ethanol (page 862, 1st column).  
With regards to claim 2,  Ke teaches releasing probes from the cells by use of formamide (page 862, 2nd column, bottom). 
With regards to claim 50, Ke teaches releasing probes from the cells by use of formamide (page 862, 2nd column, bottom).
With regards to claim 56, Ke teaches sequencing (figure 1)
Response to Arguments
This is a new grounds of rejection. 
Claims  46, 48, 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (Nature Biotechnology (2000) volume 18, pages 791-793),  Koch (USPGPUB 20100047773),  Nandakumar (Molecular Cell (2004) volume 16, pages 211-221),   as applied to claims 1, 44, 47, 49, 57    above, and further in view of Hogan (US2011/0256530).
The teachings of Nilsson, Nandakumar, and Koch are set forth above.
While Nilsson, Nandakumar, and Koch teach the use of fixed samples. Nilsson, Nandakumar, and Koch do not specifically teach fixing by non-formalin agents.
The specification does not provide a standard by which to determine what relatively intact is relative to or what in the sample is not highly relatively intact i.  The broadest reasonable interpretation in view of the specification is any degradation in RNA in the sample.

With regards to claims 46, Hogan teaches, “{0034] The present invention relates to methods for reducing polynucleotide degradation and/or protein degradation during sample fixation. While fixation generally occurs by formalin, the present invention contemplates the use of degradation inhibitors with any fixative. Examples of non-formalin fixative include, but are not limited to, aldehydes, mercurials, alcohols, oxidizing agents, picrates, and an alcohol fixative.” 
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing dates of the claims to use the non-formalin fixatives including  aldehydes, mercurials, alcohols, oxidizing agents, picrates, and an alcohol fixative for the formaldehyde fixation of Nilsson and Koch.  The artisan would be motivated to substitute non-formalin fixatives including  aldehydes, mercurials, alcohols, oxidizing agents, picrates, and an alcohol fixative for fomaldehyde to examine RNA levels detected in different fixatives and varying levels of intactness.  The artisan would have a reasonable expectation of success as the artisan would be substituting one art accepted fixative for another.
With regards to claim 48, Hogan teaches the use of blood cells as a biological sample (0027).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to fix cells in suspension such as blood.  The artisan would be motivated as Hogan teaches fixation as well as the use of blood .
Response to Arguments
The response traverses the rejection for the grounds set forth with respect to the independent claim.  This argument is not persuasive for the reasons of record.  
Claims   53  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (Nature Biotechnology (2000) volume 18, pages 791-793),  Koch (USPGPUB 20100047773), Nandakumar (Molecular Cell (2004) volume 16, pages 211-221), Hogan (US2011/0256530) as applied to claims 45-49   above, and further in view of Kratz (US2014/0147855)
The teachings of Hogan, Nilsson, Koch, Nandakumar are set forth above.
While Hogan, Nilsson,  Koch, Nandakumar teach the use of FFPE fixed samples and sectioning. They do not teach the use of sections of 1-100 microns
However, Kratz teaches the use of 10 micron FFPE samples for the isolation of RNA.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to section the FFPE samples to 10 microns for use in the method of Hogan, Nilsson,  Koch, Nandakumar.  The artisan would be motivate to use 10 micron samples to determine if the method of Hogan, Nilsson and Ke allowed for similar results as methods requiring isolation of RNA such as those taught by Kratz.  The artisan would have a reasonable expectation of success as the artisan is merely cutting known fixed specimens to known sizes.
Response to Arguments

Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Steven Pohnert/           Primary Examiner, Art Unit 1634